Title: To George Washington from William Phillips, 4 November 1780
From: Phillips, William
To: Washington, George


                        
                            Sir,
                            New York November 4h 1780
                        
                        You will perceive, Sir, by the report of Your Commissary General of Prisoners that the Exchanges on both
                            sides have been made so far as possible and the certificates have been mutually given by the Commissaries of the Exchange
                            of all the British and German Officers Prisoners of War against an equal number of American; and a consent has been
                            mutually interchanged for a delivery of privates prisoners of war so far as the Americans under that description in New
                            York will apply—This humane business will be finally concluded whenever the British and German prisoners arrive at
                            Elizabeth Town, which I take for granted Your Excellency will have the goodness to direct immediately.
                        Mr Skinner carries out for Your Excellency’s approbation proposals for the Exchange of a certain number of
                            Officers of the Troops of Convention which I will request, and hope, may meet with your concurrence; and that you will
                            Obligingly, Sir, send your orders to the Convention Barracks for such Officers having liberty to pass to New York.
                        The present season of the year makes it necessary that Cloathing, Necessaries and refreshments with specie,
                            also, be sent to the Troops of Convention in Virginia: I have therefore to beg the favour of you, Sir, to grant your
                            passports and send them in to me at New York for a Flag of Truce Vessel going, as has been the case heretofore, to James
                            River and there receiving the directions of Governor Jefferson respecting it.
                        I have taken the liberty of entrusting to Mr Skinner’s care some letters from myself and Major General De Riedesel to Brigadiers Hamilton, Specht and De Gall; and I
                            will venture to believe, as I make it my request, that these letters with the orders for the Officers coming into New York
                            will go to Virginia by the same Express which carries the Certificate of Brigadier General Du Portail’s Exchange and the
                            order for his being permitted to leave Charles Town.
                        I will not trouble Your Excellency further than to desire the favour of you to suffer Mr Skinner to write to
                            Mr Commissary Loring, informing him how far the matter of Exchanges has met your Approbation and will be carried into
                            execution. I am, Sir, Your Excellency’s most obedient humble Servant
                        
                            W. Phillips
                        
                    